[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AWARD OF DAMAGES FOLLOWING HEARING IN DAMAGES
Unpaid rent                             $4700.00
Unpaid oil bills per lease                554.58
Statutory Interest                       1102.95
  Legal fees re: summary process            395.00 Sub-total 6752.53
Credit for Security Deposit             — 650.00
Sub-total                                6102.53
  Legal fees re: suit for damages           915.37 Total judgment $ 7017.90 Plus court costs per bill of costs        293.40 Re: Suit for Damages
Judgment shall enter for the plaintiff in the amount of $7017.90 plus costs of $293.40 (total $7311.30).
  ___________________ Klaczk, JTR
CT Page 168